Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 19, 2022

                                      No. 04-22-00319-CV

                           IN THE INTEREST OF E.G.M., a Child

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 20-0604-CV-C
                         Honorable William D. Old III, Judge Presiding


                                         ORDER
         Appellant’s brief is due on October 24, 2022. On October 18, 2022, appellant filed an
unopposed second motion to extend time to file the brief requesting a thirty-day extension to file
appellant’s brief. The motion further requests this court order the trial court clerk “to supplement
the clerk’s record with all trial pleadings as well as all pleadings, motions, and orders in this
cause . . . on or before October 31, 2022.” According to the motion, “[U]pon review of the
clerk’s record [counsel] realized that it is missing every single trial pleading in this case. The
district clerk only included post-judgment pleadings, orders, and motions.” On July 27, 2022, the
trial court clerk filed a record that does not comply with Texas Rule of Appellate Procedure
34.5(a). Specifically, the clerk’s record does not contain “all pleadings on which the trial was
held.”

       The motion is GRANTED as follows: Appellant is ORDERED (1) to pay for the
supplemental clerks record or (2) make satisfactory arrangements with the trial court clerk to pay
for the supplemental clerks record no later than October 24, 2022. See TEX. R. APP. P.
35.3(a)(2). The trial court clerk is ORDERED to file the supplemental clerks record no later
than October 31, 2022. Appellant’s brief is due no later than November 18, 2022. Further
requests for extensions of time to file appellant’s brief will not be considered.




                                                     _________________________________
                                                     Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court